Title: To James Madison from the Reverend James Madison, 15 November 1785
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
Williamg. Novr. 15. 1785.
As several Matters will probably be agitated this Session in wh. the Interests of our University may be deeply concerned, I have wish’d to give you some Information respecting them, & then as a Friend to Science I am sure we shall have a powerful Advocate in our Favour.
The 1st. is involved in the Dismemberment of the State. The Seperation of Kentucky may take Place, without an express Reserve of the Fees due to the College from that Country. If this Matter be pass’d over in Silence, it is possible, the Surveyors might find some Plea to refuse Payment. The Debt is of Importance to the College. Would it not then be prudent to give us a securing Clause in the Act of Seperation wh. may probably be pass’d? The 2d. is of much less Importance, because it is scarce possible that the House will attend to it. The Tenants upon our Lands have grown restive. They intend to petition the Assembly, I am told, for a Destruction of the Coll. Rights, & to vest in them a Fee simple Estate. However unreasonable the Demand may be, yet it will be well for us to have a Friend at Court, & therefore I have mentioned their Intentions to you. Besides that General Petition of the College Tenants, the Holders of the Lands near James Town, lately given to the College, mean also to present a Petition, in Order to have their former Leases, which we consider as illegal, confirmed to them. The Atty. gave it as his opinion that they were illegal. The Object of this Petition then must be, supposing his Opinion to be well founded, to obtain from the Assembly, the Confirmation of what was originally illegal. This last Petition however, will probably attract a general Attention. But I thought it adviseable to mention particularly the first Matter, as an entire Silence of the Act for a Seperation, might be construed by the opposite Party even as a Ground for a Refusal of Payment, or might be considered as a sufft. Plea of Justification in the new Govt. to appropriate those Fees to their own interior purposes, especially as in some of their Resolves respecting their Greivances, the Payment of such Fees to this Coll. is enumerated as one. If we can get no more after the Seperation, wh. is reasonable eno’ perhaps, yet let us have what is due prior to the Seperation. But wd. it not be possible to secure all the Fees due for surveying officers Lands even after the Seperation, the Survey having already commenced? I leave this however to your own better Judgt.
When shall we have the Happiness to see you here. I had hopes the fœderal Court might be some Inducement to bring you down. If it shd still sit, & at a Time your Absence can be spared, perhaps you may be induced to visit us. Whatever may be the Cause of transferring you to this Place, we shall esteem it a fortunate one. My Wife desires to be particularly remembered as well as Dr Cole. Yr. Friend
J Madison
